Order, Supreme Court, Bronx County (Diane T. Renwick, J.), entered January 17, 2007, which granted defendants’ motion to set aside the jury verdict on liability as inconsistent and against the weight of the evidence, and denied plaintiffs motion to set aside the award on damages as inadequate, unanimously modified, on the law, to deny defendants’ motion, the verdict reinstated, and otherwise affirmed, without costs.
*286The jury’s verdict, finding that defendants did not improperly delay surgery but did improperly administer a fluid overload that was a cause of the decedent’s death, is not inconsistent (cf. Brezinski v Island Med. Care, 291 AD2d 366 [2002]), and is adequately supported by plaintiffs expert’s testimony that although large amounts of fluid were necessary at the time of the decedent’s admission to the hospital, after a point, the fluid given to the decedent was grossly miscalculated. The damage awards are not against the weight of the evidence and do not deviate materially from what would be reasonable compensation (see Mejia v JMM Audubon, 1 AD3d 261, 262 [2003]). Concur—Gonzalez, J.E, Williams, Catterson and Moskowitz, JJ.